Citation Nr: 0939139	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Virginia A Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1944 to 
November 1944.

This appeal to the Board of Veterans' Appeals (Board) arose  
from a November 2002 rating decision in which the RO, inter 
alia, denied petitions to reopen claims for service 
connection for back and bilateral foot disabilities.  The 
Veteran filed a notice of disagreement (NOD) in December 2002 
and the RO issued a statement of the case (SOC) in May 2003.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2003.

In June 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO granted the petitions to reopen the claims for 
service connection for a back and bilateral foot 
disabilities, but denied the service-connection claims on the 
merits (as reflected in an October 2006 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.

In May 2007, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

In a decision issued in June 2007, the Board granted the 
requests  to reopen the claims for service connection, but 
denied the claims on the merits.  The Veteran, in turn, 
appealed the denial of each claim, on the merits, to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In September 2008, counsel for VA's Secretary and 
the Veteran's attorney (the parties) filed a Joint Motion for 
Remand with the Court.  By Order dated in October 2008, the 
Court granted the motion, vacating the Board's decision as to 
the denial of the claims for service connection, and 
remanding these matters to the Board for further proceedings 
consistent with the Joint Motion.

In February 2009 the Board again remanded these  matters to 
the RO, via the AMC, for additional development and notice.  
After completing the requested action, the AMC continued 
denial of the Veteran's claims (as reflected in the June 2009 
SSOC), and returned the matters to the Board for further 
appellate consideration.

The Board notes that the Veteran was previously represented 
by the American Legion (as reflected in a July 2002 VA Form 
21-22).  In September 2007, the Veteran submitted a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, naming Virginia A. Girard-Brady, a private 
attorney, as his representative.  The Board recognizes the 
change in representation.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal  has been accomplished.

2.  While the Veteran's service treatment records reflect 
notations of the Veteran's reports of back and feet pain 
prior to service, no back or foot disability, to include the 
Veteran's current degenerative disc disease (DDD) of the back 
and feet, is shown to have clearly and unmistakably pre-
existed service.  

3.  The only persuasive medical opinion evidence to address 
the etiology of current back or bilateral foot disability 
does not support the existence of a medical nexus between 
current back or feet disability and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306(a) (2009).

2.  The criteria for service connection for bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in March 2009 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the March 2009 letter, and opportunity for 
the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these claims.    Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA and private treatment records, and the reports of 
June 1974 and April 2005 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.   The Board also finds that no 
further RO action prior to appellate consideration of either 
claim is needed. 

As instructed by the Board, the RO again requested the 
Veteran's service treatment records from the National 
Personnel Records Center (NPRC) and a June 2004 NPRC response 
indicated that the records were likely destroyed by fire.  In 
this situation, VA has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The heightened duty to assist 
includes the obligation to search for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO met this duty here, as it requested sick/morning 
reports from Camp Blanding where the Veteran indicated he 
sustained injuries during service; however, the NPRC 
indicated in March 2006 that it could not locate any such 
records. No further RO action is this regard is warranted.

The Board also notes that, in March 2009, the RO requested 
the Veteran's records from the Social Security Administration 
(SSA).  In a March 2009 response, the SSA indicated that the 
requested records could not be furnished because they had 
been destroyed.  Under these circumstances, the Board finds 
that VA has fulfilled its duty to attempt to obtain the SSA 
records, and that no further action in this regard is 
required. 

Finally, as regards any assertions by the Veteran's attorney 
that further medical examination and opinion may be warranted 
in this case (see letter of September 14, 2009),  as 
explained in more detail below, the Board finds that the 
medical evidence currently of record provides a sufficient 
basis for adjudication of these claims, and that no further 
medical examination or opinion in connection with either 
claim is required.  See U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these  claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for either back or 
bilateral foot disability is not warranted.

In this appeal. there is no report of an entrance 
examination, as most of the Veteran's treatment records are 
presumed to have been destroyed by fire.  As no report of 
entrance examination is available and thus, there is no 
documented notation at entrance as to the existence of any 
back or foot disability, the Board finds that the presumption 
of soundness is for application.  See 38 U.S.C.A. § 1111;   
See also Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Less than a month after the Veteran entered service, a May 
1944 treatment note, indicates that the Veteran had a history 
of pain in the feet and back for many years, with no injury 
or treatment.  The report of the November 1944 separation 
examination (which took place about a year prior to 
separation) indicated in the medical history section, 
"backache - 5-6 years.  Never Hospitalized," and "Weak feet, 
5 yrs. Never hospitalized."  The report also reflects that 
these problems existed prior to service ("EPTS").  

Although the available service treatment records reflect 
notations as to the Veteran's report of  back and foot 
problems-particularly, pain-prior to service, these records 
include no actual diagnosis of any  back or foot disability.  
The Veteran and lay witnesses have written that the Veteran 
was generally in good health prior to service.  

Post-service, the record contains an April 2005 diagnosis of 
degenerative changes of the Veteran's back and feet.  
However, the Board finds that the evidence of record does not 
undebatably show that the existence of any back or foot 
disability prior to service.  Although the Veteran reported 
back and foot problems prior to service, there is no 
diagnosis of any such disability contemporaneous to service, 
and the current degenerative changes of the back and feet 
were not shown until many years after service.  The Board 
notes that the Veteran's complaints of pain, alone, without 
evidence of underlying pathology, do not constitute a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  Thus, although the Veteran had a reported 
history of pain in the feet and back for many years prior to 
service, given the evidence above, the Board finds that the 
evidence of record does not undebatably show that either back 
or foot disability pre-existed service. 

Because the medical opinions, lay statements, and medical 
evidence of record do not meet the formidable evidentiary 
burden of clear and unmistakable evidence of pre-existing 
back or foot disability, contrary to the suggestions of the 
Veteran's attorney, there is therefore no corresponding 
burden on VA's part to establish, by clear and unmistakable 
evidence, that any pre-existing back problems were aggravated 
during service (although, as indicated below, an opinion that 
includes comment on this point has been provided).

As the presumption of soundness has not been rebutted, these 
claims essentially become ones for service connection based 
on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 
F.3d at 1094-96 (holding that where the presumption of 
soundness is not rebutted, a claim for service connection 
based on aggravation is converted into a claim for service 
connection based on service incurrence). 

Here, the Veteran attributes his current back and bilateral 
foot disabilities to  injuries he suffered when struck by a 
falling tree branch during a hurricane in service.  The Board 
is cognizant that most of the Veteran's service treatment 
records are not available for review and are presumed lost or 
destroyed.  Given these circumstances, the Board has 
carefully considered the Veteran's statements as to in- 
service injury.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). 

However, even if the Board was to accept, as credible, the 
Veteran's description of in-service injury, the claims must 
be denied on the basis of medical nexus to service.  

As indicated above, no back or foot disability was shown in 
service or for many years thereafter.  The available service 
treatment records are negative for complaints, findings or 
diagnosis pertaining to either the feet or back aside from 
the May 1944 treatment note and the report of the November 
1944 separation examination which reflects that the Veteran 
had a history of pain in the feet and back for many years, 
with no injury or treatment.  

The first medical evidence of degenerative changes of the 
Veteran's back and feet is reflected in the report of an 
April 2005 VA examination, almost 61 years after service.  
Clearly, such time period is well beyond the presumptive 
period for establishing service connection for arthritis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim of service 
connection.   See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The only medical evidence that would even appear to support 
the Veteran's claim is the November 1944 separation 
examination report, which includes findings that back and 
foot problems existed prior to service ("EPTS") and were 
aggravated by military service ("AMS").  The Board notes, 
however, that no reason was given for these conclusions.  In 
any event, the examination and testing results-specifically, 
the fining of normal musculoskeletal system on examination, 
and normal foot X-rays-underscore the fact there was then no 
diagnosed pathology underlying the Veteran's complaints.  The 
only notation regarding the feet was of bilateral 
metatarsalgia (i.e., foot pain), cause undetermined.  
Significantly, as indicated, no actual back or foot 
disability was then shown; and, as noted, complaints of pain, 
alone, do not constitute a disability for VA purposes.  See 
Sanchez-Benitez, 259 F.3d at 1356.  Hence, this evidence 
cannot provide persuasive support for a finding  that 
subsequently diagnosed back and foot disabilities are 
medically related to service, to include on the basis of in-
service aggravation of pre-existing problems (pain). 

On the question of medical nexus between either currently 
diagnosed disability and service, the  Board notes the 
opinions of the April 2005 VA examiners.   The physician who 
prepared the April 2005 VA spine examination report wrote 
that the medical records (as opposed to the history given by 
the Veteran), reflect that the Veteran "had preexisting back 
pain and there is no service record of an exacerbation."  He 
concluded that, based on the medical records (which he again 
contrasted with the lay history provided by the Veteran), it 
was not at least as likely as not (in other words, less 
likely than not) that the Veteran's DDD and back pain were 
related to service.  Similarly, the examiner who conducted 
the April 2005 VA foot examination wrote that there was no 
evidence in the claims file of arthritis or hammertoes during 
service, and that the claims file does not reveal that the 
Veteran sustained any symptoms that reflected permanent 
worsening of his condition.  She concluded that the "current 
foot disability was most likely a natural progression."  Both 
the VA spine and foot examiners reviewed the claims file and 
explained their conclusions based on their analysis of the 
evidence in the claims file.

The Board finds that the April 2005 VA examiners' ultimate 
opinions constitute the only competent medical opinion 
evidence on the question of whether back or bilateral foot 
disability manifested many years post service is in any way 
related to service.  Significantly, while the Veteran's 
attorney appears to suggest that these opinions are 
inadequate, neither she nor the Veteran has presented or 
identified any contrary medical evidence or opinion that, in 
fact, supports the claim. 

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those advanced 
by his former representative and current attorney, as well as 
other individuals, on his behalf; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).   To the extent that any lay 
assertions are being offered on the medical nexus question, 
the Board notes that none of these individuals is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value. 

Under these circumstances, the Board concludes that the 
claims for service connection for back and bilateral foot 
disabilities must be denied.  In reaching the conclusion to 
deny each claim, the  Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 




ORDER

Service connection for back disability is denied.

Service connection for bilateral foot disability is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


